 



EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

Compex Technologies, Inc.
1811 Old Highway 8
New Brighton, Minnesota 55112-3493

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

     1.     This Securities Purchase Agreement is made as of the date set forth
below between Compex Technologies, Inc., a Minnesota corporation (the
“Company”), and the Investor.

     2.     The Company has authorized the sale and issuance of up to one
million (1,000,000) units (the “Units”), each Unit consisting of one share of
the common stock of the Company, $.10 par value per share (the “Common Stock”),
and an Additional Investment Right, in the form of Exhibit A to this Securities
Purchase Agreement, to acquire 25% of a share of Common Stock, to certain
investors in a private placement (the “Offering”).

     3.     The Company and the Investor agree that the Investor will purchase
from the Company and the Company will issue and sell to the Investor
____________ Units at a purchase price of $8.9072 per Unit, or an aggregate
purchase price of $ ___________ (the “Purchase Price”), subject to the Terms and
Conditions for Purchase of Units attached hereto as Annex I and incorporated
herein by reference as if fully set forth herein. Unless otherwise requested by
the Investor in Exhibit B, certificates representing the shares of Common Stock
purchased by the Investor will be registered in the Investor’s name and address
as set forth below.

     4.     The Investor represents that, except as set forth below, (a) it has
had no position, office or other material relationship within the past three
years with the Company or its affiliates, and (b) it has no direct or indirect
affiliation or association with any National Association of Securities Dealers,
Inc. (“NASD”) member. Exceptions:

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 



--------------------------------------------------------------------------------



 



Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

      Dated as of: November 18, 2003      


--------------------------------------------------------------------------------

[Investor]     By:      


--------------------------------------------------------------------------------

  Name:   Title:     Address:

Agreed and Accepted:

COMPEX TECHNOLOGIES, INC.

By:


--------------------------------------------------------------------------------

Name: Dan W. Gladney
Title: President and Chief Executive Officer

2



--------------------------------------------------------------------------------



 



List of Annexes and Exhibits

      Annex I   Terms and Conditions for Purchase of Securities Exhibit A   Form
of Additional Investment Right Exhibit B   Stock Certificate Questionnaire
Exhibit C   Investor Questionnaire Exhibit D   Form of Legal Opinion of Company
Counsel Exhibit E   Subsidiaries Exhibit F   Transfer Agent Instructions
Exhibit G   Plan of Distribution Exhibit H   Investor Affidavit Exhibit I  
Certificate of Subsequent Sale

3



--------------------------------------------------------------------------------



 



EXECUTION COPY

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

     1.     Agreement to Sell and Purchase the Units; Subscription Date.



       1.1 Purchase and Sale. At the Closing (as defined in Section 2), the
Company will sell to the Investor, and the Investor will purchase from the
Company, upon the terms and subject to the conditions set forth herein, and at
the Purchase Price, the number of Units described in paragraph 3 of the
Securities Purchase Agreement attached hereto (collectively with this Annex I
and the other exhibits attached hereto, this “Agreement”).          1.2 Other
Investors. As part of the Offering, the Company proposes to enter into
Securities Purchase Agreements in the same form as this Agreement with, and to
issue Additional Investment Rights to, certain other investors (the “Other
Investors”), and the Company expects to complete sales of Units to them. The
Investor and the Other Investors are sometimes collectively referred to herein
as the “Investors.” This Agreement and the Securities Purchase Agreements
executed by the Other Investors are sometimes collectively referred to herein as
the “Agreements,” and the Additional Investment Right issued pursuant to this
Agreement and the Additional Investment Rights issued to the Other Investors are
sometimes collectively referred to herein as the “Additional Investment Rights.”
The Company may accept executed Agreements from Investors for the purchase of
Units commencing upon the date on which the Company provides the Investors with
the proposed purchase price per Unit and concluding upon the date (the
“Subscription Date”) on which the Company has notified Credit Lyonnais
Securities (USA) Inc. (in its capacity as placement agent for the Units, the
“Placement Agent”) in writing that it will no longer accept Agreements for the
purchase of Units in the Offering, but in no event shall the Subscription Date
be later than November 19, 2003. Each Investor must complete a Securities
Purchase Agreement, a Stock Certificate Questionnaire (in the form attached as
Exhibit B hereto) and an Investor Questionnaire (in the form attached as
Exhibit C hereto) in order to purchase Units in the Offering.          1.3
Placement Agent Fee. The Investor acknowledges that the Company intends to pay
to the Placement Agent a fee in the amount equal to 5.75% of the gross proceeds
from the sale of the Securities to the Investor and to reimburse the Placement
Agent for not more than $25,000 of its accountable expenses.

     2. Delivery of the Units at Closing. The completion of the purchase and
sale of the Units (the “Closing”) shall occur on a date mutually agreed upon by
the Company and the Investor (the “Closing Date”), which date shall not be later
than November 20, 2003 (the “Outside Date”), and of which the Other Investors
will be notified in advance by the Placement Agent. The Closing shall take place
at the New York City offices of Proskauer Rose LLP or at such other location as
mutually agreed upon by the Investor and Company. At the Closing, the Company
shall deliver to the Investor: (a) one or more stock certificates representing
the number of shares of Common Stock equal to the number of Units set forth in
paragraph 3 of the Securities Purchase Agreement (the “Shares”), each such
certificate to be registered in the name of the Investor or, if so indicated on
the Stock Certificate Questionnaire attached hereto as Exhibit B, in the name of
a nominee designated by the Investor, (ii) an Additional Investment Right, in
the name of the Investor, pursuant to which such Investor shall have the right
to acquire a number of shares of Common Stock equal to 25% of the number of
Units set forth in paragraph 3 of the Securities Purchase Agreement (the
“Underlying Shares"), (iii) a legal opinion from Dorsey & Whitney

 



--------------------------------------------------------------------------------



 



LLP (“Company Counsel”), dated the Closing Date, substantially in the form
attached hereto as Exhibit D (the “Legal Opinion”), and (iv) duly executed
Transfer Agent Instructions, substantially in the form of Exhibit F,
acknowledged by the Company’s transfer agent (the “Transfer Agent
Instructions”). In exchange for the delivery of the Additional Investment Right
and the stock certificates representing the Shares, the Investor shall deliver
or cause to be delivered the Purchase Price to the Company by wire transfer of
immediately available funds pursuant to the Company’s written instructions.

     The Company’s obligation to issue and sell the Units to the Investor shall
be subject to the following conditions, any one or more of which may be waived
by the Company: (a) prior receipt by the Company of an executed copy of this
Agreement; (b) the accuracy of the representations and warranties made by the
Investor in this Agreement and the fulfillment of the obligations of the
Investor to be fulfilled by it under this Agreement on or prior to the Closing;
and (c) the absence of any order, writ, injunction, judgment or decree that
questions the validity of the Agreements or the right of the Company or the
Investor to enter into such Agreements or to consummate the transactions
contemplated hereby and thereby.

     The Investor’s obligation to purchase the Units shall be subject to the
following conditions, any one or more of which may be waived by the Investor:
(a) the completion of purchases and sales under the Agreements with the Other
Investors for not less than 1,000,000 shares; (b) the delivery of the Legal
Opinion to the Investor by counsel to the Company; (c) the accuracy of the
representations and warranties made by the Company in this Agreement on the date
hereof and, if different, on the Closing Date; (d) the fulfillment of the
obligations of the Company to be fulfilled by it under this Agreement on or
prior to the Closing; (e) the absence of any order, writ, injunction, judgment
or decree that questions the validity of the Agreements or the right of the
Company or the Investor to enter into such Agreements or to consummate the
transactions contemplated hereby and thereby; (f) the delivery to the Investor
by the Company of an officer’s certificate stating that the conditions specified
in this paragraph have been fulfilled; and (g) the delivery of a duly executed
Transfer Agent Instruction. In the event that the Closing does not occur on or
before the Outside Date as a result of the Company’s failure to satisfy any of
the conditions set forth above (and such condition has not been waived by the
Investor), the Company shall return any and all funds paid hereunder to the
Investor no later than one Business Day following the Outside Date and the
Investor shall have no further obligations hereunder. For purposes of this
Agreement, “Business Day” shall mean any day other than a Saturday, Sunday or
other day on which the Nasdaq National Market or commercial banks located in New
York are permitted or required by law to close.

     3.     Representations, Warranties and Covenants of the Company. Except as
otherwise described in the Company’s Annual Report on Form 10-K for the year
ended June 30, 2003 (and any amendments thereto filed at least two (2) Business
Days prior to the date hereof), the Company’s Proxy Statement for its 2003
Annual Meeting of Shareholders, or the Company’s Quarterly Report on Form 10-Q
for the quarter ended September 30, 2003 (and any amendments thereto filed at
least two (2) Business Days prior to the date hereof) or any of the Company’s
Current Reports on Form 8-K filed since July 1, 2003 and at least two (2)
Business Days prior to the date hereof (collectively, the “SEC Reports”), the
Company hereby represents and warrants to, and covenants with, the Investor as
of the date hereof and the Closing Date, as follows:



       3.1 Organization. The Company is duly incorporated and validly existing
in good standing under the laws of the State of Minnesota. The Company has full
power and authority to own, operate and occupy its properties and to conduct its
business as presently conducted and is registered or qualified to do business
and in good standing in each jurisdiction in which it owns or leases property or
transacts business and where the failure to be so qualified could have (i) a
material adverse effect upon the Company and its subsidiaries taken as a whole,
(ii) a material adverse effect upon the business,

 



--------------------------------------------------------------------------------



 





  financial condition, properties, operations or assets of the Company and its
subsidiaries taken as a whole, (iii) an adverse effect on the Company’s ability
to perform its obligations under the Agreements in all material respects, or
(iv) an adverse effect on the legality, validity or enforceability of any of the
Agreements (any of (i),(ii),(iii), or (iv), a “Material Adverse Effect”), and no
proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing, or seeking to revoke, limit or curtail, such power and authority or
qualification. The Company has no “subsidiaries” (as defined in Rule 405 under
the Securities Act of 1933, as amended (the “Securities Act”)), other than those
set forth on Exhibit E to this Agreement (the “Subsidiaries”). Except with
respect to Compex SA, a Swiss organization (the “Significant Subsidiary”), none
of the Subsidiaries is a significant subsidiary as defined in Rule 1-02 of
Regulation S-X. The Significant Subsidiary is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.          3.2 Due Authorization. The Company has all requisite power
and authority to execute, deliver and perform its obligations under the
Agreements. The execution and delivery of the Agreements, and the consummation
by the Company of the transactions contemplated hereby, have been duly
authorized by all necessary corporate action and no further action on the part
of the Company or its Board of Directors or shareholders is required. The
Agreements have been validly executed and delivered by the Company and
constitute legal, valid and binding agreements of the Company enforceable
against the Company in accordance with their terms, except to the extent
(i) rights to indemnity and contribution may be limited by state or federal
securities laws or the public policy underlying such laws, (ii) such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and (iii) such enforceability may be subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).          3.3 Non-Contravention.
The execution and delivery of the Agreements, the issuance and sale of the Units
and the Underlying Shares (collectively, the “Securities”) to be sold by the
Company under the Agreements, the fulfillment of the terms of the Agreements and
the consummation of the transactions contemplated thereby will not (A) result in
a conflict with or constitute a violation of, or default (with the passage of
time or otherwise) under, (i) any bond, debenture, note or other evidence of
indebtedness, or any material lease, contract, indenture, mortgage, deed of
trust, loan agreement, joint venture or other agreement or instrument to which
the Company or any of the Significant Subsidiaries is a party or by which the
Company or any of the Subsidiaries or their respective properties are bound,
(ii) the Articles of Incorporation, bylaws or other organizational documents of
the Company, as amended, or (iii) any law, administrative regulation, ordinance
or order of any court or governmental agency, arbitration panel or authority
binding upon the Company or any of the Significant Subsidiaries or their
respective properties or (B) result in the creation or imposition of any lien,
encumbrance, claim, security interest or restriction whatsoever upon any of the
material properties or assets of the Company or any of the Significant
Subsidiaries or an acceleration of indebtedness pursuant to any obligation,
agreement or condition contained in any material bond, debenture, note or any
other evidence of indebtedness or any material indenture, mortgage, deed of
trust or any other agreement or instrument to which the Company or any of the
Significant Subsidiaries is a party or by which it is bound or to which any of
the property or assets of the Company is subject. No consent, approval,
authorization or other order of, or registration, qualification or filing with,
any regulatory body, administrative agency, or other governmental body is
required for the execution and delivery of the Agreements by the Company and the
valid issuance or sale of the Securities by the Company pursuant to the
Agreements, other than such as have been made or obtained, and except for any
filings required to be made under federal or state securities laws.

 



--------------------------------------------------------------------------------



 





       3.4 Capitalization. The outstanding capital stock of the Company as of
September 30, 2003 is as described in the Company’s Quarterly Report on Form
10-Q for the quarter ended September 30, 2003. The Company has not issued any
capital stock since September 30, 2003 other than pursuant to the purchase of
shares under the Company’s employee stock purchase plan and the exercise of
stock options, in each case as disclosed in the SEC Reports. The Securities have
been duly authorized, and when issued and paid for in accordance with the terms
of the Agreements, will be duly and validly issued, fully paid and
nonassessable, subject to no lien, claim or encumbrance (except for any such
lien, claim or encumbrance created, directly or indirectly, by the Investor).
The Company has reserved from its duly authorized capital stock the maximum
number of shares of Common Stock issuable upon exercise of the Additional
Investment Right. The outstanding shares of capital stock of the Company and
each Significant Subsidiary have been duly and validly issued and are fully paid
and nonassessable, have been issued in compliance with the registration
requirements of federal and state securities laws, and were not issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. With the exception of director qualifying shares, the
Company owns all of the outstanding capital stock of the Significant
Subsidiaries, free and clear of all liens, claims and encumbrances. There are no
outstanding rights (including, without limitation, preemptive rights), warrants
or options to acquire, or instruments convertible into or exchangeable for, any
unissued shares of capital stock or other equity interest in the Company or the
Significant Subsidiaries, or any contract, commitment, agreement, understanding
or arrangement of any kind to which the Company or any of the Significant
Subsidiaries is a party and providing for the issuance or sale of any capital
stock of the Company or any of the Significant Subsidiaries, any such
convertible or exchangeable securities or any such rights, warrants or options.
Without limiting the foregoing, no preemptive right, co-sale right, right of
first refusal or other similar right exists with respect to the issuance and
sale of the Securities, except as provided in the Agreements. There are no
shareholders agreements, voting agreements or other similar agreements with
respect to the Common Stock to which the Company is a party.          3.5 Legal
Proceedings. There is no material legal or governmental proceeding pending, or
to the knowledge of the Company, threatened, to which the Company or any of the
Significant Subsidiaries is a party or of which the business or property of the
Company or any of the Significant Subsidiaries is subject that is required to be
disclosed and that is not so disclosed in the SEC Reports. Neither the Company
nor any of the Significant Subsidiaries is subject to any injunction, judgment,
decree or order of any court, regulatory body, administrative agency or other
government body.          3.6 No Violations. Neither the Company nor any of the
Significant Subsidiaries is in violation of its Articles of Incorporation,
bylaws or other organizational documents, as amended, or in violation of any
law, administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or any of the
Significant Subsidiaries, which violation, individually or in the aggregate, is
reasonably likely to have a Material Adverse Effect, and neither the Company nor
any of the Significant Subsidiaries is in default (and there exists no condition
which, with the passage of time or otherwise, would constitute a default) in the
performance of any bond, debenture, note or any other evidence of indebtedness
or any indenture, mortgage, deed of trust or any other material agreement or
instrument to which the Company or any of the Significant Subsidiaries is a
party or by which the Company or any of the Significant Subsidiaries or their
respective properties are bound, which default is reasonably likely to have a
Material Adverse Effect.          3.7 Governmental Permits, Etc. Each of the
Company and the Significant Subsidiaries has all necessary franchises, licenses,
certificates and other authorizations from any foreign, federal, state or local
government or governmental agency, department or body that are currently
necessary for the operation of the business of the Company and the Significant
Subsidiaries as currently conducted, except where the failure to currently
possess such franchises, licenses, certificates and other authorizations is not
reasonably likely to have a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 





       3.8 Intellectual Property.



       (a) Except for matters which are not reasonably likely to have a Material
Adverse Effect, (i) each of the Company and the Subsidiaries has ownership of,
or a license or other legal right to use, all patents, copyrights, trade
secrets, trademarks, customer lists, designs, manufacturing or other processes,
computer software, systems, data compilation, research results or other
proprietary rights used in the business of the Company (collectively,
“Intellectual Property”) and (ii) all of the Intellectual Property owned by the
Company or by the Subsidiaries consisting of patents, registered trademarks and
registered copyrights have been duly registered in, filed in or issued by the
United States Patent and Trademark Office, the United States Register of
Copyrights or the corresponding offices of other jurisdictions and have been
maintained and renewed in accordance with all applicable provisions of law and
administrative regulations in the United States and/or such other jurisdictions.
         (b) Except for matters which are not reasonably likely to have a
Material Adverse Effect, all material licenses or other material agreements
under which (i) the Company or any of the Subsidiaries employs rights in
Intellectual Property, or (ii) the Company or any of the Subsidiaries has
granted rights to others in Intellectual Property owned or licensed by the
Company or any of the Subsidiaries are in full force and effect, and there is no
default by the Company or any of the Subsidiaries with respect thereto.    
     (c) The Company believes that it has taken all steps reasonably required in
accordance with sound business practice and business judgment to establish and
preserve the ownership of all material Intellectual Property owned by the
Company or the Subsidiaries.          (d) Except for matters which are not
reasonably likely to have a Material Adverse Effect, to the knowledge of the
Company, (i) the present business, activities and products of the Company or the
Subsidiaries do not infringe any intellectual property of any other person;
(ii) neither the Company nor any of the Subsidiaries is making unauthorized use
of any confidential information or trade secrets of any person; and (iii) the
activities of any of the employees of the Company or the Subsidiaries, acting on
behalf of the Company or the Subsidiaries, do not violate any agreements or
arrangements related to confidential information or trade secrets of third
parties.          (e) No proceedings are pending, or to the knowledge of the
Company, threatened, which challenge the rights of the Company or the
Subsidiaries to the use of Intellectual Property, except for matters which are
not reasonably likely to have a Material Adverse Effect.



       3.9 Financial Statements. The financial statements of the Company and the
related notes contained in the SEC Reports present fairly and accurately in all
material respects the financial position of the Company as of the dates therein
indicated, and the results of its operations, cash flows and the changes in
shareholders’ equity for the periods therein specified, subject, in the case of
unaudited financial statements for interim periods, to normal year-end audit
adjustments. Such financial statements (including the related notes) have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis at the times and throughout the periods therein specified,
except that unaudited financial statements may not contain all footnotes
required by generally accepted accounting principles.          3.10 No Material
Adverse Change. Except as disclosed in the SEC Reports or in any press release
issued by the Company at least two (2) Business Days prior to the date of this
Agreement, since September 30, 2003, there has not been (i) an event,
circumstance or change that has had or is reasonably likely to have a Material
Adverse Effect, (ii) any obligation incurred by the Company

 



--------------------------------------------------------------------------------



 





  or the Significant Subsidiaries, direct or contingent, that is material to the
Company, (iii) any dividend or distribution of any kind declared, paid or made
on the capital stock of the Company, or (iv) any loss or damage (whether or not
insured) to the physical property of the Company or the Significant Subsidiaries
which has had a Material Adverse Effect.          3.11 Nasdaq Compliance. The
Company’s Common Stock is registered pursuant to Section 12(g) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and is listed on the
Nasdaq National Market (the “Nasdaq Stock Market”), and the Company has taken no
action intended to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the Nasdaq Stock Market. The issuance of the
Securities does not require shareholder approval, including, without limitation,
pursuant to Nasdaq Marketplace Rule 4350(i).          3.12 Reporting Status. The
Company has timely made all filings required under the Exchange Act during the
twenty-four (24) months preceding the date of this Agreement, and all of those
documents complied in all material respects with the SEC’s requirements as of
their respective filing dates, and the information contained therein as of the
respective dates thereof did not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein in light of the circumstances under which they were
made not misleading. The Company is currently eligible to register the resale of
Common Stock by the Investors pursuant to a registration statement on Form S-3
under the Securities Act (the “Registration Statement”).          3.13 No
Manipulation; Disclosure of Information. The Company has not taken and will not
take any action designed to or that might reasonably be expected to cause or
result in an unlawful manipulation of the price of the Common Stock to
facilitate the sale or resale of the Securities. The Company acknowledges and
agrees that each of the Investors is acting solely in the capacity of an arm’s
length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company has not disclosed any material non-public
information to the Investors. The Company understands and confirms that each of
the Investors will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the
Investors regarding the Company, its business and the transactions contemplated
hereby, including the Schedules to this Agreement, furnished by or on behalf of
the Company are true and correct and, taken as a whole, do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. No event or circumstance has
occurred or information exists with respect to the Company or any of its
Significant Subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed. The Company acknowledges and
agrees that no Investor makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 4.          3.14 Accountants. Ernst & Young LLP, who
expressed their opinion with respect to the consolidated financial statements to
be incorporated by reference from the Company’s Annual Report on Form 10-K for
the year ended June 30, 2003 into the Registration Statement and the prospectus
which will form a part thereof (the “Prospectus”), have advised the Company that
they are, and to the knowledge of the Company they are, independent accountants
as required by the Securities Act and the rules and regulations promulgated
thereunder.          3.15 Contracts. Except for matters which are not reasonably
likely to have a Material Adverse Effect and those contracts that are
substantially or fully performed or expired by their terms, the contracts listed
as exhibits to or described in the SEC Reports that are material to the Company
and all

 



--------------------------------------------------------------------------------



 





  amendments thereto, are in full force and effect on the date hereof, and
neither the Company nor, to the Company’s knowledge, any other party to such
contracts is in breach of or default under any of such contracts.          3.16
Taxes. Except for matters which are not reasonably likely have a Material
Adverse Effect, each of the Company and the Subsidiaries has filed all necessary
federal, state and foreign income and franchise tax returns and has paid or
accrued all taxes shown as due thereon, and the Company has no knowledge of a
tax deficiency which has been asserted or threatened against the Company or the
Subsidiaries.          3.17 Transfer Taxes. On the Closing Date, all stock
transfer or other taxes (other than income taxes) which are required to be paid
in connection with the sale and transfer of the Units hereunder will be, or will
have been, fully paid or provided for by the Company and the Company will have
complied with all laws imposing such taxes.          3.18 Investment Company.
The Company is not an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for an investment company, within the
meaning of the Investment Company Act of 1940, as amended, and will not be
deemed an “investment company” as a result of the transactions contemplated by
this Agreement.          3.19 Insurance. Each of the Company and the
Subsidiaries maintains insurance of the types and in the amounts that the
Company reasonably believes is adequate for its businesses, including, but not
limited to, insurance covering real and personal property owned or leased by the
Company or the Subsidiaries against theft, damage, destruction, acts of
vandalism and all other risks customarily insured against by similarly situated
companies, all of which insurance is in full force and effect.          3.20
Offering Prohibitions. Neither the Company nor any person acting on its behalf
or at its direction has in the past or will in the future take any action to
sell, offer for sale or solicit offers to buy any securities of the Company
which would bring the offer or sale of the Securities as contemplated by this
Agreement within the provisions of Section 5 of the Securities Act.    
     3.21 Listing. The Company shall comply with all requirements of the NASD
with respect to the issuance of the Securities and the listing of the Shares and
the Underlying Shares on the Nasdaq National Market.          3.22 Related Party
Transactions. No transaction has occurred between or among the Company or any of
its affiliates, officers or directors or any affiliate or affiliates of any such
officer or director that with the passage of time will be required to be
disclosed pursuant to Section 13, 14 or 15(d) of the Exchange Act.          3.23
Books and Records. The books, records and accounts of the Company accurately and
fairly reflect, in reasonable detail, the transactions in, and dispositions of,
the assets of, and the operations of, the Company. The Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in accordance with generally
accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 



--------------------------------------------------------------------------------



 





       3.24 Form S-3 Eligibility. The Company is eligible to register its Common
Stock for resale by the Purchasers using Form S-3 promulgated under the
Securities Act.          3.25 Certain Fees. Except for the fees described in
Schedule 3.25, all of which are payable to registered broker-dealers, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement, and the Company has not taken any action that
would cause any Purchaser to be liable for any such fees or commissions.    
     3.26 Private Placement. Neither the Company nor any Person acting on the
Company’s behalf has sold or offered to sell or solicited any offer to buy the
Securities by means of any form of general solicitation or advertising. Neither
the Company nor any of its Affiliates nor any person acting on the Company’s
behalf has, directly or indirectly, at any time within the past six months, made
any offer or sale of any security or solicitation of any offer to buy any
security under circumstances that would (i) eliminate the availability of the
exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale of the Securities as contemplated hereby or
(ii) cause the offering of the Securities pursuant to the Transaction Documents
to be integrated with prior offerings by the Company for purposes of any
applicable law, regulation or stockholder approval provisions, including,
without limitation, under the rules and regulations of any Trading Market. The
Company is not, and is not an Affiliate of, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended. The Company is not a
United States real property holding corporation within the meaning of the
Foreign Investment in Real Property Tax Act of 1980.          3.27
Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Purchaser or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to the Purchasers’
purchase of the Securities. The Company further represents to each Purchaser
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation of the transactions contemplated hereby by the
Company and its representatives.          3.28 Registration Rights. Except as
described in Schedule 3.28, the Company has not granted or agreed to grant to
any Person any rights (including “piggy-back” registration rights) to have any
securities of the Company registered with the SEC or any other governmental
authority that have not been satisfied.          3.29 Application of Takeover
Protections. Except as disclosed in Schedule 3.29, there is no control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
charter documents or the laws of its state of incorporation that is or could
become applicable to any of the Investors as a result of the Investors and the
Company fulfilling their obligations or exercising their rights under the
Agreements, including, without limitation, as a result of the Company’s issuance
of the Securities and the Investors’ ownership of the Securities.          3.30
Internal Accounting Controls. The Company and the Subsidiaries maintain a system
of internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are

 



--------------------------------------------------------------------------------



 





  recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.    
     3.31 Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Investors or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market.          3.32 Furnishing of Information.
As long as any Investor owns Securities, the Company covenants to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. Upon the request of any Investor, the Company
shall deliver to such Investor a written certification of a duly authorized
officer as to whether it has complied with the preceding sentence.          3.33
Other Registration Statements. Except for registration statements on Form S-4
and S-8, the Company shall not, prior to the Effective Date of the Registration
Statement, prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities.

     4.     Representations, Warranties and Covenants of the Investor.



       4.1 Investor Knowledge and Status. The Investor represents and warrants
to, and covenants with, the Company that as of the Closing Date: (i) the
Investor is an “accredited investor” as defined in Regulation D under the
Securities Act, is knowledgeable, sophisticated and experienced in making, and
is qualified to make decisions with respect to, investments in securities
presenting an investment decision similar to that involved in the purchase of
the Securities, (ii) the Investor has received and reviewed the SEC Reports,
including, without limitation, the risks relating to the Company described in
the Company’s annual report on Form 10-K for the year ended June 30, 2003 and
quarterly report on Form 10-Q for the quarter ended September 30, 2003, and has
requested, received, reviewed and considered all other information it deemed
relevant in making an informed decision to purchase the Securities; (iii) the
Investor understands that the Securities are “restricted securities” and have
not been registered under the Securities Act and is acquiring the Securities in
the ordinary course of its business and for its own account for investment only,
has no present intention of distributing any of such Securities (this
representation and warranty not limiting the Investor’s right to sell Securities
pursuant to the Registration Statement or otherwise or, other than with respect
to any claim arising out of a breach of this representation and warranty, the
Investor’s right to indemnification under Section 6.3); (iv) the Investor will
not, directly or indirectly, offer, sell or otherwise dispose of (or solicit any
offers to buy, purchase or otherwise acquire) any of the Securities except in
compliance with the Securities Act, applicable state securities laws and the
respective rules and regulations promulgated thereunder; (v) the Investor has
answered all questions in paragraph 4 of the Securities Purchase Agreement and
the Investor Questionnaire attached hereto as Exhibit C for use in preparation
of the Registration Statement and the answers thereto are true and correct as of
the date thereof, and (vi) the Investor has, in connection with its decision to
purchase the Securities, relied only upon the representations and warranties of
the Company contained herein and the information contained in the SEC Reports.
The Investor understands that the issuance of the Securities to the Investor has
not been registered under the Securities Act, or registered or qualified under
any state securities law, in reliance on specific exemptions therefrom, which
exemptions

 



--------------------------------------------------------------------------------



 





  may depend upon, among other things, the representations made by the Investor
in this Agreement. No person (including without limitation the Placement Agent)
is authorized by the Company to provide any representation that is inconsistent
with or in addition to those contained herein or in the SEC Reports, and the
Investor acknowledges that it has not received or relied on any such
representations.



       4.2 Transfer of Securities. The Investor agrees that it will not make any
sale, transfer or other disposition of the Securities (a “Disposition”) other
than Dispositions that are made pursuant to the Registration Statement in
compliance with any applicable prospectus delivery requirements or that are
exempt from registration under the Securities Act.          4.3 Power and
Authority. The Investor represents and warrants to the Company that (i) the
Investor has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement, and (ii) this Agreement constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except to the extent (i) rights to indemnity and contribution may be
limited by state or federal securities laws or the public policy underlying such
laws, (ii) such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and (iii) such enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).          4.4
Short Position. The Investor has not, from the period beginning on the signing
of the Term Sheet dated November 10, 2003 between and among the Investor and the
Company, and ending on the Closing Date, established any hedge or other position
in the Common Stock that is a Disposition by the Investor or any other person or
entity. For purposes hereof, a “hedge or other position” would include, without
limitation, effecting any short sale or having in effect any short position
(whether or not such sale or position is against the box and regardless of when
such position was entered into) or any purchase, sale or grant of any right
(including, without limitation, any put or call option) with respect to the
Common Stock or with respect to any security (other than a broad-based market
basket or index) that includes, relates to or derives any significant part of
its value from the Common Stock.          4.5 No Investment, Tax or Legal
Advice. The Investor understands that nothing in the SEC Reports, this
Agreement, or any other materials presented to the Investor in connection with
the purchase and sale of the Securities constitutes legal, tax or investment
advice. The Investor has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Securities.          4.6 Confidential Information. The
Investor acknowledges that the Investor has received no material nonpublic
information from the Company, excepting the execution of this Agreement which
shall be disclosed in the press release set forth in Section 6.5. The Investor
covenants that from the date hereof until the press release required by
Section 6.5 it will maintain in confidence such information regarding the
Offering.          4.7 Acknowledgments Regarding Placement Agent. The Investor
acknowledges that the Placement Agent has acted solely as Placement Agent for
the Company in connection with the Offering of the Securities by the Company,
and that the Placement Agent has made no representation or warranty whatsoever
with respect to the accuracy or completeness of information, data or other
related disclosure material that has been provided to the Investor. The Investor
further acknowledges that in making its decision to enter into this Agreement
and to purchase the Securities, it has relied on its own examination of the
Company and the terms of, and consequences of holding, the Securities. The
Investor

 



--------------------------------------------------------------------------------



 





  further acknowledges that the provisions of this Section 4.7 are for the
benefit of, and may be enforced by, the Placement Agent.          4.8 Additional
Acknowledgement. The Investor acknowledges that it has independently evaluated
the merits of the transactions contemplated by this Agreement, that it has
independently determined to enter into the transactions contemplated hereby,
that it is not relying on any advice from or evaluation by any Other Investor,
and that it is not acting in concert with any Other Investor in making its
purchase of the Securities hereunder. The Investor and, to its knowledge, the
Company acknowledge that the Investors have not taken any actions that would
deem the Investors to be members of a “group” for purposes of Section 13(d) of
the Exchange Act.

     5.     Transfer of Securities and Other Agreements.



       5.1 Transfers to Affiliates; Pledges. Notwithstanding the anything
contained in of the Agreements to the contrary, the Company hereby consents to
and agrees to register on the books of the Company and with its transfer agent,
without any such legal opinion, any transfer of Securities by a Investor to an
Affiliate of such Investor, provided that the transferee certifies to the
Company that it is an “accredited investor” as defined in Rule 501(a) under the
Securities Act. For purposes hereof “Affiliate” means any Person that, directly
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with a Person, as such terms are used in and
construed under Rule 144 under the Securities Act. The Company acknowledges and
agrees that a Investor may from time to time pledge or grant a security interest
in some or all of the Securities in connection with a bona fide margin agreement
or other loan or financing arrangement secured by the Securities provided such
pledge or grant of a security interest is consistent with all applicable laws,
rules and regulations, including applicable securities laws (a “Bona Fide Pledge
Arrangement”). If required under the terms of such Bona Fide Pledge Arrangement,
such Investor may transfer pledged or secured Securities to the pledgees or
secured parties, provided such transfer is consistent with all applicable laws,
rules and regulations, including applicable securities laws. Such a pledge or
transfer pursuant to a Bona Fide Pledge Arrangement would not be subject to
approval of the Company and no legal opinion of the pledgee, secured party or
pledgor shall be required in connection therewith. Further, no notice shall be
required of such pledge. At the appropriate Investor’s expense, the Company will
execute and deliver such reasonable documentation as a pledgee or secured party
of Securities may reasonably request in connection with a pledge or transfer of
the Securities, including the preparation and filing of any required prospectus
supplement that may be required under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of Selling Stockholders under any prospectus that is part of a Registration
Statement filed in accordance with Section 6 hereunder.          5.2 Legends.
The Investors agree to the imprinting, so long as is required by this
Section 5.2, of the following legend on any certificate evidencing Securities:



       [NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE
SECURITIES ARE EXERCISABLE] HAVE [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. NOTWITHSTANDING THE

 



--------------------------------------------------------------------------------



 





  FOREGOING, THESE SECURITIES [AND THE SECURITIES ISSUABLE UPON EXERCISE OF
THESE SECURITIES] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT
OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES.

Certificates evidencing Securities shall not be required to contain such legend
or any other legend (i) following any sale of such Securities pursuant to the
Registration Statement (as defined below) or pursuant to Rule 144, (ii) if such
Securities are eligible for sale under Rule 144(k), or (iii) if such legend is
not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the Staff of the SEC).



       5.3 Legend Removal. Subject to, and contingent upon, receipt by counsel
of affidavits of the Investor in form of Exhibit H hereto, the Company shall
cause its counsel to issue a legal opinion to the Company’s transfer agent as
soon as practicable, but in no event greater than 2 days, after the date the
Registration Statement, as defined in Section 6.1(a), is first declared
effective by the SEC (the “Effective Date”) facilitating the reissuance of the
certificates representing the Securities or the transfer thereof, without
restrictive legend as provided herein; provided, however, that no such affidavit
shall be requiried if the Investor delivers to the Company’s transfer agent a
certificate of subsequent sale in the form attached as Exhibit I. . Following
the Effective Date or at such earlier time as a legend is no longer required for
certain Securities, the Company will no later than three Trading Days following
the delivery by a Investor to the Company or the Company’s transfer agent of a
legended certificate representing such Securities, deliver or cause to be
delivered to such Investor a certificate representing such Securities that is
free from all restrictive and other legends. The Investor covenants and agrees
that it will comply with the prospectus delivery requirements set forth in
Section 5 of the Securities Act of 1933, as amended, in connection with any sale
of Securities pursuant to the Registration Statement. For purposes of this
Agreement, “Trading Day” means (a) any day on which the Common Stock is listed
or quoted and traded on its primary Trading Market, (b) if the Common Stock is
not then listed or quoted and traded on any such market, then a day on which
trading occurs on the NASDAQ National Market (or any successor thereto), or
(c) if trading ceases to occur on the NASDAQ National Market (or any successor
thereto), any Business Day. For the purposes of this Agreement the term
“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ National Market or the NASDAQ SmallCap Market, and the term
“Trading Market” means the Nasdaq National Market or any other Eligible Market,
or any national securities exchange, market or trading or quotation facility on
which the Common Stock is then listed or quoted. The Company may not make any
notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section.    
     5.4 Reimbursement. If any Investor or any of its Affiliates or any officer,
director, partner, controlling person, employee or agent of a Investor or any of
its Affiliates (a “Related Person”) becomes involved in any capacity in any
Proceeding (a “Proceeding”) brought by any third party or against any Person in
connection with or as a result of the transactions contemplated by the
Agreement, the Additional Investment Rights, the Transfer Agent Instructions and
any other documents or agreements executed in connection with the transactions
contemplated hereunder (collectively, the “Transaction Documents”), the Company
will indemnify and hold harmless such Investor or Related Person for its
reasonable legal and other expenses (including the costs of any investigation,
preparation and travel) and for any losses, claims, damages, liabilities,
settlement costs and expenses resulting from such Proceeding (collectively
“Losses”) incurred in connection therewith, as such expenses or Losses are
incurred, excluding only Losses that result directly from a breach by such
Investor or Related Person’s obligations under the Transaction Documents, or
such Investor’s or Related Person’s negligence or misconduct. In addition, the
Company shall indemnify and hold harmless each Investor and Related Person from
and against any and all Losses, as incurred, arising out of any Proceeding
resulting from any breach by the

 



--------------------------------------------------------------------------------



 





  Company of any of the representations, warranties or covenants made by the
Company in this Agreement or any other Transaction Document. The conduct of any
Proceedings for which indemnification is available under this paragraph shall be
governed by Section 6.3(c) below. Without limiting the generality of the
foregoing, the Company specifically agrees to reimburse the Investors on demand
for all costs of enforcing the indemnification obligations in this paragraph.

     6.     Registration Rights; Compliance with the Securities Act.



       6.1 Registration Procedures and Expenses. The Company:



       (a) shall, not less than three Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto (including any document that would be incorporated or deemed to be
incorporated therein by reference), (i) furnish to each Investor and any counsel
designated by any Investor (each, a “Investor Counsel”, and Mainfield
Enterprises, Inc. has initially designated Proskauer Rose LLP) copies of all
such documents proposed to be filed, which documents (other than those
incorporated or deemed to be incorporated by reference) will be subject to the
review of each Investor and Investor Counsel, and (ii) cause its officers and
directors, counsel and independent certified public accountants to respond to
such inquiries as shall be necessary, in the reasonable opinion of respective
counsel, to conduct a reasonable investigation within the meaning of the
Securities Act. The Company shall not file a Registration Statement or any such
Prospectus or any amendments or supplements thereto to which Investors holding a
majority of the Registrable Securities shall reasonably object;          (b)
shall, subject to receipt of necessary information from the Investors, prepare
and file with the Securities and Exchange Commission (“SEC”) as promptly as
possible, and in any event within twenty (20) days after the Closing Date (the
“Filing Date”), a Registration Statement on Form S-3 (the “Registration
Statement”), which shall contain (except if otherwise directed by the Investors)
the Plan of Distribution attached hereto as Exhibit G, to enable the resale of
any Common Stock (including the Underlying Shares) issued or issuable pursuant
to this Agreement, together with any securities issued or issuable upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to the foregoing (collectively, the “Registrable Securities”) by
the Investors on a continuous basis pursuant to Rule 415 of the Securities Act;
         (c) shall use its best efforts, subject to receipt of necessary
information from the Investors, to cause the Registration Statement to become
effective as soon as practicable, but in no event later than ninety (90) days
after the Closing Date, such efforts to include, without limiting the generality
of the foregoing, preparing and filing with the SEC in such 20-day period any
financial statements that are required to be filed prior to the effectiveness of
such Registration Statement;          (d) shall use its best efforts to
(i) prepare and file with the SEC such amendments and supplements to the
Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement current and effective for a period (the “Effectiveness
Period”) ending on the earlier of (A) the later of the second anniversary of
(x) the Closing Date, or (y) the last date on which shares are issued upon
exercise of Additional Investment Rights, (B) the date on which the Investor may
sell Registrable Securities pursuant to paragraph (k) of Rule 144 under the
Securities Act or any successor rule (“Rule 144”) or (C) such time as all
Registrable Securities purchased by such Investor in this Offering have been
sold pursuant to a registration statement or Rule 144; (ii) notify each Investor
promptly upon the Registration Statement, and each post-effective amendment
thereto, being declared effective by the SEC; (iii) respond as promptly as
reasonably possible, but in any event within 10 days, to any comments received
from the SEC with respect to the Registration Statement or any amendment thereto
and as promptly as reasonably possible provide the Investors true and complete
copies of all

 



--------------------------------------------------------------------------------



 





  correspondence from and to the SEC relating to the Registration Statement; and
(iv) comply in all material respects with the provisions of the Securities Act
and the Exchange Act with respect to the disposition of all Registrable
Securities covered by the Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Investors thereof set
forth in the Registration Statement as so amended or in such Prospectus as so
supplemented;          (e) shall bear all expenses of the Company incident to
the performance of or compliance with this Agreement by the Company, including
without limitation (a) all registration and filing fees and expenses, including
without limitation those related to filings with the SEC, any Trading Market and
in connection with applicable state securities or Blue Sky laws, (b) printing
expenses (including without limitation expenses of printing certificates for
Registrable Securities and of printing prospectuses requested by the Investors),
(c) messenger, telephone and delivery expenses, (d) fees and disbursements of
counsel for the Company, (e) fees and expenses of all other Persons retained by
the Company in connection with the consummation of the transactions contemplated
by this Agreement, and (f) all listing fees to be paid by the Company to the
Trading Market; but excluding any fees or expenses of the Investors or their
agents, or any underwriting or brokerage fees or commissions;          (f)
shall, with a view to making available to the Investor the benefits of Rule 144
and any other rule or regulation of the SEC that may at any time, permit the
Investor to sell Registrable Securities to the public without registration, the
Company covenants and agrees to use its commercially reasonable efforts to:
(i) make and keep public information available, as those terms are understood
and defined in Rule 144, until the earlier of (A) such date as all of the
Investor’s Registrable Securities may be resold pursuant to Rule 144(k) or any
other rule of similar effect or (B) such date as all of the Investor’s
Registrable Securities shall have been resold; (ii) file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and under the Exchange Act; and (iii) furnish to the Investor
upon request, as long as the Investor owns any Registrable Securities, (A) a
written statement by the Company that it has complied with the reporting
requirements of the Securities Act and the Exchange Act, (B) a copy of the
Company’s most recent Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, and (C) such other information as may be reasonably requested in
order to avail the Investor of any rule or regulation of the SEC that permits
the selling of any such Registrable Securities without registration;    
     (g) shall not, and shall use its best efforts to ensure that no Affiliate
of the Company shall, sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in Section 2 of the Securities
Act) that would be integrated with the offer or sale of the Securities in a
manner that would require the registration under the Securities Act of the sale
of the Securities to the Investors or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any Trading
Market;          (h) shall notify the Investors of Registrable Securities to be
sold and each Investor Counsel as promptly as reasonably possible, and (if
requested by any such Person) confirm such notice in writing no later than 1
Trading Day thereof, of any of the following events: (i) the SEC notifies the
Company whether there will be a “review” of any Registration Statement; (ii) the
SEC comments in writing on any Registration Statement (in which case the Company
shall deliver to each Investor a copy of such comments and of all written
responses thereto); (iii) any Registration Statement or any post-effective
amendment is declared effective; (iv) the SEC or any other Federal or state
governmental authority requests any amendment or supplement to any Registration
Statement or Prospectus or requests additional information related thereto; (v)
the SEC issues any stop order suspending the effectiveness of any Registration
Statement or initiates any Proceedings for that purpose; (vi) the Company
receives notice of any suspension of the qualification or exemption from
qualification of any Registrable Securities for sale in any jurisdiction, or the
initiation or threat of any Proceeding for such purpose; or (vii) the financial

 



--------------------------------------------------------------------------------



 





  statements included in any Registration Statement become ineligible for
inclusion therein or any statement made in any Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference is untrue in any material respect or any revision to a Registration
Statement, Prospectus or other document is required so that it will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;    
     (i) shall use its best efforts to avoid the issuance of or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of any
Registration Statement, or (ii) except as permitted under Section 6.2(b), any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction, as soon as possible;    
     (j) shall furnish to each Investor and Investor Counsel, without charge, at
least one conformed copy of each Registration Statement and each amendment
thereto, including financial statements and schedules promptly after the filing
of such documents with the SEC, and to the extent requested by such Person all
documents incorporated or deemed to be incorporated therein by reference and all
exhibits (including those previously furnished or incorporated by reference);  
       (k) shall promptly deliver to each Investor and Investor Counsel, without
charge, as many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. Subject to the provisions of this Agreement, including
provisions related to any Suspension (as hereafter defined), the Company hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by each of the selling Investors in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto;          (l) shall (i) in the time and manner required by
each Trading Market, prepare and file with such Trading Market an additional
shares listing application covering all of the Registrable Securities; (ii) take
all reasonable steps necessary to cause such Registrable Securities to be
approved for listing on each Trading Market as soon as possible thereafter;
(iii) provide to the Investors evidence of such listing; and (iv) maintain the
listing of such Registrable Securities on each such Trading Market or another
Eligible Market;          (m) shall, prior to any public offering of Registrable
Securities, use its best efforts to register or qualify or cooperate with the
selling Investors and respective Investor Counsel in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
any Investor requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness
Period; provided, however, that the Company shall not be required to qualify to
do business or consent to service of process in any jurisdiction in which it is
not now so qualified or has not so consented;          (n) shall cooperate with
the Investors to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be delivered to a transferee pursuant to
a Registration Statement, which certificates shall be free, to the extent
permitted by this Agreement, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Investors may request;          (o) shall, upon the occurrence of
any event described in Section 6.1(h)(vii), as promptly as reasonably possible,
prepare a supplement or amendment, including a post-effective amendment, to the
Registration Statement or a supplement to the related Prospectus or any document

 



--------------------------------------------------------------------------------



 





  incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither the
Registration Statement nor such Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;          (p) shall cooperate with
any due diligence investigation undertaken by the Investors in connection with
the sale of Registrable Securities, including, without limitation, by making
available any documents and information; provided that the Company will not
deliver or make available to any Investor material, nonpublic information unless
such Investor specifically requests in advance to receive material, nonpublic
information in writing; and

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 6.1 that the Investor shall furnish to the
Company such information regarding itself, the Registrable Securities to be sold
by Investor, and the intended method of disposition of such securities as shall
be required to effect the registration of the Registrable Securities.

The Company understands that the Investor disclaims being an underwriter, but
acknowledges that a determination by the SEC that the Investor is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.



       6.2 Transfer of Registrable Securities After Registration; Suspension.



       (a) The Investor agrees that it will not effect any Disposition of the
Registrable Securities or its right to purchase the Registrable Securities that
would constitute a sale within the meaning of the Securities Act other than
transactions exempt from the registration requirements of the Securities Act, as
contemplated in the Registration Statement and as described below, and that it
will promptly notify the Company of any material changes in the information set
forth in the Registration Statement regarding the Investor or its plan of
distribution.          (b) Subject to paragraph (c) below, in the event: (i) of
any request by the SEC or any other federal or state governmental authority
during the period of effectiveness of the Registration Statement for amendments
or supplements to the Registration Statement or related Prospectus or for
additional information; (ii) of the issuance by the SEC or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose; (iii) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose; or (iv) of any event or circumstance that the Board
of Directors determines in good faith, by appropriate resolutions, that, as a
result of such event it would be materially detrimental to the Company (other
than relating solely to the price of the Common Stock) and which necessitates
the making of any changes in the Registration Statement or Prospectus, or any
document incorporated or deemed to be incorporated therein by reference, so
that, in the case of the Registration Statement, it will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
that in the case of the Prospectus, it will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, then the Company shall promptly
deliver a certificate in writing to the Investor (the “Suspension Notice”) to
the effect of the foregoing and, upon receipt of such Suspension Notice, the
Investor will refrain from selling any Registrable Securities pursuant to the
Registration Statement (a “Suspension”) until the Investors are advised in
writing by the Company that the current Prospectus may

 



--------------------------------------------------------------------------------



 





  be used, and has received copies of any additional or supplemental filings
that are incorporated or deemed incorporated by reference in any such
Prospectus. In the event of any Suspension, the Company will use its best
efforts to cause the use of the Prospectus so suspended to be resumed as soon as
possible after delivery of a Suspension Notice to the Investors, and in any
event within five trading days; provided, however, that in the event of a
Suspension pursuant to this Section 6.2(b), the Suspension may be for a period
of not more than 30 consecutive days; provided further that the Investor shall
not be prohibited from selling Registrable Securities as a result of more than
two Suspensions during any twelve month period. In addition to and without
limiting any other remedies (including, without limitation, at law or at equity)
available to the Investor, the Investor shall be entitled to specific
performance in the event that the Company fails to comply with the provisions of
this Section 6.2(b). Notwithstanding anything to the contrary, the Company shall
not be permitted to cause a Suspension prior to 60 Trading Days following the
Effective Date.          (c) If a Suspension is not then in effect, the Investor
may sell Registrable Securities under the Registration Statement, provided that
it complies with any applicable prospectus delivery requirements.          (d)
The Company shall cause its transfer agent to issue a certificate without any
restrictive legend to the Investor or any purchaser of any Registrable
Securities if (a) the Registration Statement has been declared effective by the
SEC; (b) the purchaser or Investor has provided the Company with an opinion of
counsel, in form, substance and scope customary for opinions of counsel in
comparable transactions, to the effect that a public sale or transfer of such
Registrable Securities may be made without registration under the Securities
Act; or (c) such Registrable Securities are sold by the Investor in compliance
with Rule 144 under the Securities Act.



       6.3 Indemnification.



       (a) Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless each Investor,
the officers, directors, partners, members, agents, brokers (including brokers
who offer and sell Registrable Securities as principal as a result of a pledge
or any failure to perform under a margin call of Common Stock), investment
advisors and employees of each of them, each Person who controls any such
Investor (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) and the officers, directors, partners, members, agents and
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all Losses, as incurred, arising out of
or relating to any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except to the extent, but only to the extent, that (i)
such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Investor furnished in
writing to the Company by such Investor expressly for use therein, or to the
extent that such information relates to such Investor or such Investor’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Investor expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (ii) in the case of an occurrence of any
Suspension, the use by such Investor of an outdated or defective Prospectus
after the Company has provided the Investor with a Suspension Notice and prior
to the receipt by such Investor in writing by the Company advising such Investor
that the use of the applicable Prospectus may be resumed. The Company shall
notify the Investors promptly of the

 



--------------------------------------------------------------------------------



 





  institution, threat or assertion of any Proceeding of which the Company is
aware in connection with the transactions contemplated by this Agreement.    
     (b) Indemnification by Investors. Each Investor shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising solely out of
any omission of a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus or form of prospectus
or supplement thereto, in the light of the circumstances under which they were
made) not misleading to the extent, but only to the extent, that such untrue
statement or omission is contained in any information so furnished in writing by
such Investor to the Company specifically for inclusion in such Registration
Statement or such Prospectus or to the extent that (i) such untrue statements or
omissions are based solely upon information regarding such Investor furnished in
writing to the Company by such Investor expressly for use therein, or to the
extent that such information relates to such Investor or such Investor’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Investor expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (ii) in the case of a Suspension, the use by
such Investor of an outdated or defective Prospectus after the Company has
provided the Investor with a Suspension Notice and prior to the receipt of the
copies of the supplemented Prospectus and/or amended Registration Statement, or
until it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed. In no event shall the liability of any selling
Investor hereunder be greater in amount than the dollar amount of the net
proceeds received by such Investor upon the sale of the Registrable Securities
giving rise to such indemnification obligation.          (c) Conduct of
Indemnification Proceedings. If any Proceeding shall be brought or asserted
against any Person entitled to indemnity hereunder (an “Indemnified Party"),
such Indemnified Party shall promptly notify the Person from whom indemnity is
sought (the “Indemnifying Party”) in writing, and the Indemnifying Party shall
assume the defense thereof, including the employment of counsel reasonably
satisfactory to the Indemnified Party and the payment of all fees and expenses
incurred in connection with defense thereof; provided, that the failure of any
Indemnified Party to give such notice shall not relieve the Indemnifying Party
of its obligations or liabilities pursuant to this Agreement, except (and only)
to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.          An Indemnified Party shall have the right to employ
separate counsel in any such Proceeding and to participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party or Parties unless: (i) the Indemnifying Party has agreed
in writing to pay such fees and expenses; or (ii) the Indemnifying Party shall
have failed promptly to assume the defense of such Proceeding and to employ
counsel reasonably satisfactory to such Indemnified Party in any such
Proceeding; or (iii) the named parties to any such Proceeding (including any
impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and such Indemnified Party shall have been advised by counsel that a
conflict of interest is likely to exist if the same counsel were to represent
such Indemnified Party and the Indemnifying Party (in which case, if such
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any

 



--------------------------------------------------------------------------------



 





  settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.    
     All fees and expenses of the Indemnified Party (including reasonable fees
and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within ten Trading
Days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).          (d) Contribution. If a
claim for indemnification that would otherwise be available under Section 6.3(a)
or (b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 6.3(c), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.          The parties hereto agree that
it would not be just and equitable if contribution pursuant to this
Section 6.3(d) were determined by pro rata allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to in the immediately preceding paragraph. Notwithstanding the provisions of
this Section 6.3(d), no Investor shall be required to contribute, in the
aggregate, any amount in excess of the amount of the proceeds actually received
by such Investor from the sale of the Registrable Securities subject to the
Proceeding. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.          The
indemnity and contribution agreements contained in this Section are in addition
to any liability that the Indemnifying Parties may have to the Indemnified
Parties.



       6.4 Information Available. So long as the Registration Statement is
effective covering the resale of Registrable Securities owned by the Investor,
the Company will furnish (or, to the extent such information is available
electronically through the Company’s filings with the SEC, the Company will make
available) to the Investor:

 



--------------------------------------------------------------------------------



 





       (a) as soon as practicable after it is available, one copy of (i) its
Annual Report to Shareholders (which Annual Report shall contain financial
statements audited in accordance with generally accepted accounting principles
by a national firm of certified public accountants) and (ii) if not included in
substance in the Annual Report to Shareholders, its Annual Report on Form 10-K
(the foregoing, in each case, excluding exhibits);          (b) upon the
reasonable request of the Investor, all exhibits excluded by the parenthetical
to subparagraph (a)(ii) of this Section 6.5 as filed with the SEC and all other
information that is made available to shareholders; and          (c) upon the
reasonable request of the Investor, an adequate number of copies of the
Prospectuses to supply to any other party requiring such Prospectuses; and the
Company, upon the reasonable request of the Investor, will meet with the
Investor or a representative thereof at the Company’s headquarters during the
Company’s normal business hours to discuss all information relevant for
disclosure in the Registration Statement covering the Registrable Securities and
will otherwise reasonably cooperate with the Investor conducting an
investigation for the purpose of reducing or eliminating the Investor’s exposure
to liability under the Securities Act, including the reasonable production of
information at the Company’s headquarters; provided, that the Company shall not
be required to disclose any confidential information to or meet at its
headquarters with the Investor until and unless the Investor shall have entered
into a confidentiality agreement in form and substance reasonably satisfactory
to the Company with the Company with respect thereto.



       6.5 Public Statements. The Company shall, on or before 9:30 a.m., New
York City time, on November 19, 2003, issue a press release acceptable to the
Investors disclosing all material terms of the transactions contemplated hereby.
The Company agrees to disclose on a Current Report on Form 8-K the existence of
the Offering and the material terms, thereof, including pricing, on the Closing
Date. Such Current Report on Form 8-K shall include a form of this Agreement and
a form of the Additional Investment Right as exhibits thereto. Thereafter, the
Company shall timely file any filings and notices required by the SEC or
applicable law with respect to the transactions contemplated hereby and provide
copies thereof to the Investors promptly after filing. Except with respect to
such initial press release and Form 8-K, the Company shall, at least two Trading
Days prior to the filing or dissemination of any disclosure required by this
paragraph, provide a copy thereof to the Investors for their review. The Company
and the Investors shall consult with each other in issuing any press releases or
otherwise making public statements or filings and other communications with the
SEC or any regulatory agency or Trading Market with respect to the transactions
contemplated hereby, and neither party shall issue any such press release or
otherwise make any such public statement, filing or other communication without
the prior consent of the other, except if such disclosure is required by law, in
which case the disclosing party shall promptly provide the other party with
prior notice of such public statement, filing or other communication.
Notwithstanding the foregoing, the Company will not issue any public statement,
press release or any other public disclosure listing the Investor as one of the
purchasers of the Units without the Investor’s prior written consent, except as
may be required by applicable law or rules of any exchange on which the
Company’s securities are listed. The Company shall not, and shall cause each of
its Subsidiaries and its and each of their respective officers, directors,
employees and agents not to, provide any Investor with any material nonpublic
information regarding the Company or any of its Subsidiaries from and after the
filing of the 8-K Filing without the express written consent of such Investor.
In the event of a breach of the foregoing covenant by the Company, any of its
Subsidiaries, or any of its or their respective officers, directors, employees
and agents, in addition to any other remedy provided herein or in the
Transaction Documents, a Investor shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material nonpublic information after notive and with the approval of the
Company, which approval shall not be unreasonably withheld or delayed. No
Investor shall have any liability to the Company, its Subsidiaries, or any of
its or their respective officers,

 



--------------------------------------------------------------------------------



 





  directors, employees, shareholders or agents for any such disclosure. Subject
to the foregoing, neither the Company nor any Investor shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of any Investor, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) each Investor shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release).          6.6 No
Piggyback on Registrations. Neither the Company nor any of its security holders
(other than the Investors in such capacity pursuant hereto) may include
securities of the Company in the Registration Statement other than the
Registrable Securities, and the Company shall not after the date hereof enter
into any agreement providing any such right to any of its security holders.    
     6.7 Piggy-Back Registrations. If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the SEC a registration statement relating to an offering for its own account or
the account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, then the Company shall send to each Investor written notice of such
determination and if, within fifteen days after receipt of such notice, any such
Investor shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Investor requests to be registered.

     7.     Subsequent Placements.



       (a) Except for (i) the issuance of Common Stock, options or other
stock-based benefits to employees, officers, directors of, or consultants or
advisors to the Company pursuant to a stock-based plan duly approved by the
Company’s board of directors, (ii) the issuance of any securities pursuant to
rights to purchase or acquire Common Stock or Common Stock Equivalents
outstanding as of the date of this Agreement, (iii) the issuance of securities
in connection with any bona fide acquisition by the Company of another entity,
or all or substantially all of the assets of another entity, by merger, purchase
of assets or other corporate reorganization, in each case as approved by the
Company’s board of directors and not for the principal purpose of raising cash,
and (iv) the issuance of securities in connection with a joint venture or
development agreement or strategic partnership or similar agreement approved by
the Company’s board of directors and not for the principal purpose of raising
cash (collectively, an “Excluded Transaction”), the Company will not, prior to
the Effective Date, directly or indirectly, offer, sell, grant any option to
purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of its or the Significant
Subsidiaries’ equity or equity equivalent securities, including without
limitation any debt, preferred stock or other instrument or security that is, at
any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for Common Stock or any security convertible
exercisable or exchangeable for Common Stock (collectively know as “Common Stock
Equivalents”) (any such offer, sale, grant, disposition or announcement that is
not an Excluded Transaction being referred to as a “Subsequent Placement”).    
     (b) Until the one year anniversary of the date of this Agreement, the
Company will use its reasonable commercial best efforts to notify the Investor
of any Subsequent Placement that is to be completed by the Company without
registration under the Securities Act (a “Private Placement”) and use its
reasonable commercial best efforts to allow the Investor to

 



--------------------------------------------------------------------------------



 





  participate in such Private Placement on the same terms as any other purchaser
of securities in such Private Placement. For purposes of this Section 7(b),
reasonable commercial efforts shall mean that the Company shall use its best
efforts to (i) offer to sell, or sell, to each Investor an amount of the Common
Stock or Common Stock Equivalents offered in such Private Placement (the
“Offered Securities”) equal to such Investor’s pro rata portion of twenty-five
percent (25%) of the Offered Securities based on such Investor’s pro rata
portion of the aggregate purchase price paid by the Investors for all of the
Shares purchased hereunder, and (ii) notify the Investor not less than 2 Trading
Days prior to the closing of such Private Placement or if earlier within one day
after reaching a preliminary agreement with another purchaser; provided,
however, that such reasonable commercial efforts shall not (x) obligate the
Company to notify the Investor of a Private Placement prior to commencement of
negotiations with another purchaser, or in any event more than 10 days prior to
closing of the Private Placement or (y) to offer to the Investor any Offered
Securities that are not purchased by any other Investor.

     8.     Reservation of Securities. The Company shall maintain a reserve from
its duly authorized shares of Common Stock for issuance pursuant to the
Additional Investment Rights in such amount as may be required to fulfill its
obligations in full thereunder. In the event that at any time the then
authorized shares of Common Stock are insufficient for the Company to satisfy
its obligations in full under the Additional Investment Rights, the Company
shall promptly take such actions as may be required to increase the number of
authorized shares.

     9.     Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement or by the
Placement Agent, all covenants, agreements, representations and warranties made
by the Company and the Investor herein shall survive the execution of this
Agreement, the delivery to the Investor of the Securities being purchased and
the payment therefor.

     10.     Fees and Expenses. At the Closing, the Company shall pay to
Mainfield Enterprises, Inc. an aggregate of $25,000 for their legal fees and
expenses incurred in connection with its due diligence and the preparation and
negotiation of the Transaction Documents. In lieu of the foregoing payment,
Mainfield Enterprises, Inc. may retain such amount at the Closing or require the
Company to pay such amount directly to Proskauer Rose, LLP. Except as expressly
set forth in the Transaction Documents to the contrary, each party shall pay the
fees and expenses of its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all transfer agent fees, stamp taxes and other taxes and duties levied
in connection with the issuance of the Securities.

     11. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be delivered (A) if within the United
States, by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if from
outside the United States, by International Federal Express (or comparable
service) or facsimile, and shall be deemed given (i) if delivered by first-class
registered or certified mail domestic, upon the Business Day received, (ii) if
delivered by nationally recognized overnight carrier, one (1) Business Day after
timely delivery to such carrier, (iii) if delivered by International Federal
Express (or comparable service), two (2) Business Days after timely delivery to
such carrier, (iv) if delivered by facsimile, upon electric confirmation of
receipt; and shall be addressed as follows, or to such other address or
addresses as may have been furnished in writing by a party to another party
pursuant to this paragraph:

 



--------------------------------------------------------------------------------



 





                    (a) if to the Company, to:     Compex Technologies, Inc.
1811 Old Highway 8
New Brighton, Minnesota 55112-3493
Attention: Dan W. Gladney, President and Chief Executive Officer
Telephone: (763) 631-0590
Facsimile: (651) 638-0477

with a copy to:

Dorsey & Whitney LLP
Suite 1500, 50 South Sixth Street
Minneapolis, Minnesota 55402-1498
Attn: Thomas O. Martin, Esq.
Telephone: (612) 340-2600
Facsimile: (612) 340-7800



       (b) if to the Investor, at its address on the signature page to the
Securities Purchase Agreement.

     12.     Amendments; Waiver. This Agreement may not be modified or amended
except pursuant to an instrument in writing signed by the Company and the
Investor. Any waiver of a provision of this Agreement must be in writing and
executed by the party against whom enforcement of such waiver is sought.

     13.     Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

     14.     Entire Agreement; Severability. This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
hereof and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. If any provision contained in this Agreement is
determined to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

     15.     Governing Law; Venue; Waiver Of Jury Trial. ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK. THE COMPANY AND INVESTORS HEREBY IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN
THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE
BROUGHT BY THE COMPANY OR ANY INVESTOR HEREUNDER, IN CONNECTION HEREWITH OR WITH
ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT
TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR

 



--------------------------------------------------------------------------------



 



PROCEEDING BROUGHT BY THE COMPANY OR ANY INVESTOR, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT,
ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION
OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW. THE COMPANY AND INVESTORS HEREBY WAIVE ALL
RIGHTS TO A TRIAL BY JURY.

     16.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

     17.     Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. No Investor may assign its
rights under this Agreement, except to (i) an Affiliate, (ii) pursuant to a Bona
Fide Pledge Transaction, or (iii) to up to two additional Persons who are direct
transferees (but not to any transferee of such transferee) from such Investor;
provided, however, that in each such case, such transferee agrees in writing to
be bound, with respect to the transferred Securities, by the provisions hereof
that apply to the “Investors.” Notwithstanding anything herein, nothing herein
shall restrict the Investor from transferring, pledging or selling the
Securities hereunder in accordance with the Securities Act.

     18.     Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

     19.     Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

     20.     Payment Set Aside. To the extent that the Company makes a payment
or payments to any Investor hereunder or pursuant to the Additional Investment
Rights, or any Investor enforces or exercises its rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise

 



--------------------------------------------------------------------------------



 



restored to the Company by a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

     21.     Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.

     22.     Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Shares pursuant to this Agreement has been made by such Investor
independently of any other Investor and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or of the Significant Subsidiary which
may have been made or given by any other Investor or by any agent or employee of
any other Investor, and no Investor or any of its agents or employees shall have
any liability to any other Investor (or any other person) relating to or arising
from any such information, materials, statements or opinions. Nothing contained
herein or in any Transaction Document, and no action taken by any Investor
pursuant thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Document. Each Investor acknowledges that no other Investor has
acted as agent for such Investor in connection with making its investment
hereunder and that no other Investor will be acting as agent of such Investor in
connection with monitoring its investment hereunder. Each Investor shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose.

 